If a father, at the time of his daughter's marriage, puts a negro or other chattel into the possession of the son-in-law, it is in law a gift, unless the contrary can be proven. For, otherwise, creditors might be drawn in by false appearances. In this case it was ruled, per curiam, that a man interested in the event of the question on which the defendant's title hangs, though not in the event of the cause, must be admitted as a witness,contra, Reeves and Symonds, and the cases there cited. If we begin to exclude from testimony for bias, we shall be without a rudder or a polar star to direct us — for friendship, resentment, religious opinions, sense of honor in different men, etc., are to be considered, in order to find out the bias which will probably be in each witness, and of these the Court cannot know anything in most instances. It is best to adhere to the ancient rule, that interest shall alone exclude.
Cited: Parker v. Phillips, post, 452; Hollowell v. Skinner, 26 N.C. 172. *Page 17